IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 OBIMAK ENTERPRISE                            : No. 8 EM 2019
                                              :
                                              :
              v.                              :
                                              :
                                              :
 PENNSYLVANIA DEPARTMENT OF                   :
 HEALTH, BUREAU OF WOMEN,                     :
 INFANTS, AND CHILDREN (WIC)                  :
                                              :
                                              :
 PETITION OF: TIMOTHY N. WELBECK,             :
 ESQUIRE                                      :


                                        ORDER


PER CURIAM

      AND NOW, this 29th day of May, 2019, the Motion to Withdraw as Counsel is

DISMISSED. The Prothonotary is DIRECTED to process the previously-submitted, pro

se Petition for Allowance of Appeal in the normal course.